DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 03/28/2022, to the Non-Final Office Action mailed on 12/27/2021. 
Claims 1 and 3 are amended. Claims 2 and 4 are cancelled. Claims 1 and 3 are pending and addressed below.
Applicant’s amendment to the specification and claims has overcome objection to the title and rejection under USC 112 to the claims, previously set forth in the Non-Final Office Action.











Claim Objections
Claim 3 is objected to because in line 2 “the terminal apparatus” in expression “A communication method used by a terminal apparatus for Physical Uplink Control Channel (PUCCH) resource selection, the terminal apparatus, the communication method comprising” has no meaning and should be removed.











Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Previously cited prior art, R1-1803545, Samsung, draftCR to 38.213, 3GPP TSG-RAN1 Meeting #92, February 26 – March 1, 2018), hereinafter NPL-1, in view of NPL (Previously cited prior art, R1-1802510, Panasonic, Discussion on partial overlap between HARQ-ACK and SR, 3GPP TSG RAN WG1 Meeting #92, February 26th – March 2nd, 2018), hereinafter NPL-3.
Regarding claims 1 and 3, NPL-1 teaches, a terminal apparatus for Physical Uplink Control Channel (PUCCH) resource selection, (NPL-1: 9.2 UCI reporting in physical uplink control channel, teaches a UE i.e. a terminal performing PUCCH transmission) / a communication method used by a terminal apparatus, the terminal apparatus/ the communication method comprising: 
5a receiver configured to receive a Physical Downlink Control Channel (PDCCH) and receive a Physical Downlink Shared Channel (PDSCH) scheduled by the PDCCH (NPL-1: ch. 9.2.5.2 UE procedure for multiplexing HARQ-ACK/SR and CSI “If a UE has HARQ-ACK in response to a PDSCH reception with a corresponding PDCCH”, teaches receiving a PDSCH corresponding (i.e. scheduled by) to a PDCCH), and 
a transmitter configured to transmit, on a PUCCH, one or more Hybrid Automatic Repeat Request Acknowledgements (HARQ-ACKs) and a Scheduling Request (SR), wherein the one or more HARQ-ACKs includes at least a HARQ-ACK 10corresponding to a transport block included in the PDSCH (NPL-1: ch. 9.2.5.1 UE procedure for multiplexing HARQ-ACK or CSI and SR, teaches transmitting PUCCH comprising HARQ-ACK for received PDSCH and SR. Ch. 9.1 “If a UE receives a PDSCH that is scheduled by a PDCCH with DCI format 1_0, the UE generates HARQ-ACK information only for the transport block in the PDSCH”, teaches PDSCH includes transport block).
	While teaching, PUCCH resources belong to certain PUCCH resource sets, and selection of a PUCCH of a certain PUCCH resource set, based on number of UCI bits (NUCI) being less than two bits or more than two bits (UCI being HARQ-ACK or SR or CSI) (see NPL-1: Ch. 9.2.1 “PUCCH Resource Sets”, page 40, lines 25-35), Ch. 9.2.3 “UE procedure for reporting HARQ-ACK” page 42, lines 12- 13 “For transmission of HARQ-ACK information in a PUCCH by a UE, the UE determines a PUCCH resource after determining a set of PUCCH resources, as described in Subclause 9.2.1.”, Ch. 9.2.2 “PUCCH Formats for UCI transmission”, teaching PUCCH format 0 and 1 is used when UCI is less than or equal to 2 bits, and PUCCH format 2, 3 and 4 is used when UCI is more than 2 bits, as also well known in 3GPP),
NPL-1 does not expressly teach, selection of PUCCH resource from a certain PUCCH resource set, based on overlapping of PUCCH resources of HARQ-ACK and SR and the number of HARQ-ACK bits being less than or equal to two bits, or more than two bits, which is the essence of the following remaining limitations of the amended claim:
“in a case that a number of bits of the HARQ-ACK is equal to or less than two, a resource of the PUCCH is provided from one or more PUCCH resources included in a certain PUCCH resource set based on at least a first value, the first value is provided based on at least the number of bits of the one or more HARQ-ACKs transmitted in the PUCCH, regardless of a number of resources of the SR that overlap with the PUCCH, and in a case that the number of bits of the HARQ-ACK exceeds two, the resource of the PUCCH is provided from the one or more PUCCH resources included in the certain PUCCH resource set based on at least a sum of the number of the bits of the one or more HARQ-ACKs and the number of resources of the SR”.
However, in the same field of endeavor, NPL-3 teaches,
in a case that a number of bits of the HARQ-ACK is equal to or less than two, a resource of the PUCCH is provided from one or more PUCCH resources included in a certain PUCCH resource set based on at least a first value, the first value is provided based on at least the number of bits of the one or more HARQ-ACKs transmitted in the PUCCH, regardless of a number of resources of the SR that overlap with the PUCCH (NPL-3: Ch.2 “Discussion” page 1, lines 12-29 including Steps 1-3; page 2, lines 17-22, teaches that in the case of PUCCH of HARQ-ACK and PUCCH of SR (i.e. SR resources) overlapping (partial or full) and PUCCH format is 0 (i.e. the number of HARQ-ACK bits is =< 2, See NPL-1: 9.2.2 “PUCCH Formats for UCI transmission”, also explained above), PUCCH resource is selected in a PUCCH resource set accordingly, and the method does not differentiate the number of overlap resources (i.e. regardless of a number of resources that overlap), and
 in a case that the number of bits of the HARQ-ACK exceeds two, the resource of the PUCCH is provided from the one or more PUCCH resources included in the certain PUCCH resource set based on at least a sum of the number of the bits of the one or more HARQ-ACKs and the number of resources of the SR (NPL-3: Ch.2 “Discussion” page 1, line 29 “For PUCCH format 2, 3, and 4, X bits of SR are appended to the end of HARQ-ACK bits.”;  page 4 “HARQ-ACK is PUCCH format 2 and SR is PUCCH format 0/1”, page 5 “HARQ-ACK is PUCCH format 3/4 and SR is PUCCH format 0/1”, teaches when HARQ-ACK uses PUCCH formats 2/3/4 that is used when the number of HARQ-ACK bits is more than two (See NPL-1: 9.2.2 “PUCCH Formats for UCI transmission”, as explained above), PUCCH is selected based on appended (i.e. sum) SR bits to HARQ-ACK bits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-1’s terminal/method to include selection of PUCCH resource from a certain PUCCH resource set, based on overlapping of PUCCH resources of HARQ-ACK and SR and the number of HARQ-ACK bits being less than or equal to two bits, or more than two bits.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to handle collision related to UCI transmission for enhanced performance of NR in 5G (NPL-3: Introduction).
NPL-1 further teaches, a receiver and a transmitter (NPL-1: 9.2, teaches a UE that inherently comprises a receiver and a transmitter).

Response to Arguments
Applicant’s arguments filed on 03/28/2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.10, l.15-21 and p.11, l.1-2 that “In sum, amended independent claim 1 recites "wherein: in a case that a number of bits of the HARQ-ACK is equal to or less than two, a resource of the PUCCH is provided from one or more PUCCH resources included in a certain PUCCH resource set based on at least a first value, the first value is provided based on at least the number of bits of the one or more of HARQ-ACKs transmitted in the PUCCH, regardless of a number of resources of the SR that overlap with the PUCCH." Applicant respectfully submits that NPL-2 does not disclose, teach, or suggest these recited features of amended independent claim 1. Applicant further respectfully submits that NPL-3 also does not disclose, teach, or suggest these recited features of amended independent claim 1”.
However, the examiner respectfully disagrees. As explained in the rejection above, NPL-3 teaches the features of the amended claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL, R1-1801262, Ericsson, Summary of Discussions on Multiplexing Different UCI types on a PUCCH resource, January 22nd–26th, 2018.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472